IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ESTATE OF ANNE M. FUREY,       :               No. 708 MAL 2019
DECEASED                              :
                                      :
                                      :               Petition for Allowance of
PETITION OF: CHERYL A. FUREY,         :               Appeal from the Order of the
EXECUTRIX/EXCEPTANT/BENEFICIARY/PARTY :               Superior Court
IN INTEREST                           :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of April, 2020, the Petition for Allowance of Appeal and

the Motion for Acceptance for the Filing of the Reproduced Record are DENIED.